NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: MICHAEL D. WEBB,
                         Petitioner
                  ______________________

                         2020-100
                  ______________________

   On Petition for Writ of Mandamus to the Merit Sys-
tems Protection Board in No. DC-3443-18-0299-I-1.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                         ORDER
     Michael D. Webb petitions for a writ of mandamus
“seeking reversal of [this court’s] order, dated January 2,
2019,” and to compel the Merit Systems Protection Board
to “commence a long overdue investigation.”
     Mr. Webb filed an appeal with the Board, alleging that
he improperly was offered a federal job during the time he
was a candidate running for Congress. In an April 6, 2018,
initial decision, the administrative judge dismissed the ap-
peal for lack of jurisdiction, noting that the “initial decision
will become final on May 11, 2018, unless a petition for re-
view is filed by that date.” Mr. Webb filed with the Board
a timely petition for review, which remains pending. Mr.
2                                               IN RE: WEBB




Webb then filed a petition for review with this court, which
was dismissed on January 2, 2019, as premature.
    Mandamus is an extraordinary remedy, available only
where the petitioner shows: (1) a clear and indisputable
right to relief; (2) there are no adequate alternative legal
channels through which he may obtain that relief; and (3)
the grant of mandamus is appropriate under the circum-
stances. See Cheney v. U.S. Dist. Court for the Dist. of Co-
lumbia, 542 U.S. 367, 380–81 (2004). Mr. Webb has not
met this standard for relief. Mr. Webb may continue to
seek relief at the Board. Alternatively, Mr. Webb may ask
the Board to withdraw his pending petition at the full
Board and then file a petition for review at this court. He
therefore clearly has alternative means to obtain relief.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                  FOR THE COURT

      October 23, 2019            /s/ Peter R. Marksteiner
           Date                   Peter R. Marksteiner
                                  Clerk of Court


s24